I




                       March 7, 1961

Honorable Robert S. Calvert   Opinion No, ~~-1.006
Comptrollerof Public Accounts
Capitol Station               Re: Whether transfers of
Austin, Texas                      permanent reserve fund stock
                                   certificatesof building and
                                   loan associationschartered
                                   by State of Texas are exempt
                                   from the Texas Stock Transfer
Dear Mr. Calvert:                  Act.
    You ask whether transfers of permanent reserve fund stock
certificatesof building and loan associationschartered by the
State of Texas are exempt from the Texas Stock Transfer Act.
    We answer, "Yes, they are exempt."
     The law making this exemption Is Article 16.09 of Title
122A, Taxation-General,V.A.T.S., which reads as follows:
          "The tax imposed by this Chapter shall
        not be construed as being applicable to
        shares, share accounts, certificatesor
        passbooks issued by any building and
        loan associationchartered under the laws
        of this State, nor to credit unions defined
        in Article 2461, Revised Civil Statutes,
        1925."
     The principal statutes governing building and loan
associationsare covered by Title 24, V.A.T.S. Article 881a-36
therein specificallyauthorizes issuance of several different
classes of shares, stock, share accounts and investment certifi-
cates. Reserve fund or permanent stock is one of the classes
authorized.
     We believe the exemption stated in Article 16.09, supra,
is clear and unambiguous and that it must be applied in
accordance with Its plain terms. Gilmore v. Waples, 108 Tex.
167, 188 S.W.2d 1037 (1916), and authoritiescited in 39 Tex.
Jur. 160-162, Statutes, Sec. 88.
                       SUMMARY
             Transfers of permanent reserve fund
         stock certificatesof building and loan
Honorable Robert S. Calvert, Page 2      Opinion No. WW-


         associationschartered by the State of
         Texas are exempt from the Texas Stock
         Transfer Act.
                             Yours very truly,
                             WILL WILSON
                             Attorpey General of Texas




                                    Assistant
WEA:cm
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
W. Ray Scruggs
Robert T. Lewis
Dudley McCalla
Sam Wilson
REVIEWED FOR THE ATTORNEY GE8ERAL
By: Morgan Nesbitt